1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     RICKIE L. HILL,                                    Case No. 3:14-cv-00680-RCJ-WGC
10                                     Petitioner,                     ORDER
             v.
11
      RENEE BAKER, et al.,
12
                                   Respondents.
13

14          On May 21, 2019, this court denied pro se § 2254 habeas petitioner Rickie L.

15   Hill’s motion for stay and abeyance in accordance with Rhines v. Weber (ECF No. 73).

16   The court directed Hill to select one of two options:

17                 1. submit a sworn declaration voluntarily abandoning the
                      unexhausted claims in his federal habeas petition, and proceed
18
                      only on the exhausted claims; or
19
                   2. submit a sworn declaration stating that he wishes to return to
20                    state court to exhaust his unexhausted claims, in which case his
                      federal habeas petition will be dismissed without prejudice.
21
            In response, Hill has filed a declaration indicating that he wishes to return to state
22
     court to exhaust his unexhausted claims (ECF No. 74). Thus, his petition is dismissed
23
     without prejudice.
24

25

26

27

28
                                                     1
1
            IT IS THEREFORE ORDERED that the petition is DISMISSED without prejudice.
2
            IT IS FURTHER ORDERED that to the extent that it is necessary in this context a
3
     certificate of appealability is denied.
4
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
5
     close this case.
6
         DATED this 23rd day of December, 2019.
7           DATED: 14 November 2019.
8

9                                                     ROBERT C. JONES
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
